—Order, Supreme Court, New York County (Irma Vidal Santaella, J.) entered January 25, 1993 which, inter alia, granted plaintiff’s motion for summary judgment and related relief on the foreclosure of a first mortgage given on certain property located at 633 Third Avenue, New York, N.Y., unanimously affirmed, with costs.
The record demonstrates plaintiff made a prima facie case of entitlement to foreclosure of the entire property secured by a 1986 mortgage based on its production of the relevant documents and the undisputed fact that defendant had defaulted in its obligation to make payments of principal and interest (see, e.g., Nassau Trust Co. v Montrose Concrete Prods. Corp., 56 NY2d 175, 183). Although a separate agreement *419exists between the parties which allowed defendant the right to have a commercial parking lot on the subject property released from the lien upon compliance under specified conditions, defendant clearly failed to satisfy such conditions. Moreover, defendant’s claims of waiver and estoppel are unsupported, and we perceive no need for discovery to develop a record on its counterclaims (see, European Am. Bank v Lofrese, 182 AD2d 67, 74).
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Milonas, J. P., Rosenberger, Rubin and Nardelli, JJ.